Citation Nr: 0945957	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1980 to June 1983 
and service in the Alabama Army National Guard from March 
1984 to November 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claim for service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.

The Veteran's Form DD 214 shows that he served on active duty 
as a practical nurse and a medical specialist.  The Veteran's 
personnel records do not indicate that he was engaged in 
combat with the enemy.

Through several statements, the Veteran identified various 
in-service stressors.  The Veteran claims that while assigned 
as a nurse during service he dealt with death and severe 
injuries on a daily basis.  He claims he drove ambulances to 
helicopter crashes that often had no survivors.  He also 
asserts he recovered a parachute jumper's body from a lake at 
Ft. Wainwright and witnessed a fellow soldier's electrocution 
at Camp Shelby in June 1988.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of pertinent records and in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

The Board finds the duty to assist has not been met.  
Although the Veteran was provided with VCAA notice in 
February 2004, a PTSD questionnaire does not appear to have 
been included in the notice.  Additionally, the Veteran was 
not informed of the importance of describing his stressors.  
Furthermore, the Veteran has submitted several stressors that 
the RO did not send to the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly, the U.S. Armed 
Services Center for Unit Records Research (CURR)).

VA should make another attempt to determine the Veteran's 
claimed stressors, including asking him about his stressors, 
sending him a PTSD questionnaire, and reviewing his medical 
records for any information regarding potential stressors.  
Once that information has been obtained, the Veteran's 
stressors should be verified through JSRRC.

Additionally, VA has a duty to assist a claimant in obtaining 
evidence; such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA outpatient records indicate the Veteran has a diagnosis of 
PTSD.  An examination is needed to determine whether the 
Veteran's current PTSD is related to any stressors he 
experienced during service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (VA must provide a medical examination 
when it is necessary to decide the claim).


Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he must 
provide information regarding any 
stressful events he experienced during 
service. 

Send him a new PTSD questionnaire and 
advise him that the information 
requested on the questionnaire is 
needed to favorably resolve his claim.  
The Veteran should be asked to provide 
detailed information regarding his 
claimed stressors to include the 
details of his experience and the 
approximate dates and places where the 
events occurred, and the names of 
individuals involved.

2. Determine the Veteran's potential 
stressors, based on the PTSD 
questionnaire and a review of the 
medical records.

3. Ask JSRRC to verify any identified 
stressors, including, but not limited 
to the following:
	
a.) a parachute jumper's body 
recovered from a lake at Ft. 
Wainwright during the 
Veteran's period of service; 

b.) any helicopter crashes in 
the area where the Veteran was 
stationed during the Veteran's 
period of service; and 

c.) a fellow solider who was 
killed by electrocution at 
Camp Shelby, MS, in June 1988.

The request should include as much 
specific information as is possible.

4.  Afford the Veteran a VA examination 
for PTSD.  All indicated evaluations 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  

The examiner should express an opinion 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran has PTSD 
that is based upon any verified in-
service stressors or is related to his 
military service.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

5.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


